Citation Nr: 0810354	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  05-39 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial disability rating for 
residuals of a left bunionectomy, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased initial disability rating for 
residuals of a right bunionectomy, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1999 to 
August 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Petersburg, Florida.  The veteran testified 
before the undersigned Acting Veterans Law Judge in January 
2008; a transcript of that hearing is associated with the 
claims folder.


FINDINGS OF FACT

1.  Residuals of a left bunionectomy are manifested by 
subjective complaints of swelling and pain with prolonged 
standing and walking; objective findings show full range of 
motion with no clinical evidence of swelling, instability, 
weakness, or malunion or nonunion of the metatarsal or tarsal 
bones.

2.  Residuals of a right bunionectomy are manifested by 
subjective complaints of swelling and pain with prolonged 
standing and walking; objective findings show full range of 
motion with no clinical evidence of swelling, instability, 
weakness, or malunion or nonunion of the metatarsal or tarsal 
bones.


CONCLUSIONS OF LAW

1.  Criteria for an increased initial evaluation for 
residuals of a left bunionectomy, currently evaluated as 10 
percent disabling, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5280, 5283, 5284 (2007).

2.  Criteria for an increased initial evaluation for 
residuals of a right bunionectomy, currently evaluated as 10 
percent disabling, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5280, 5283, 5284 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.  38 C.F.R. § 
3.159 (2007).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

The Board has carefully reviewed the claims folder and finds 
that letters dated in February 2004, May 2005, and March 2006 
fully satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The February 2004 and May 2005 
letters advised the veteran what information and evidence was 
needed to substantiate the claims decided herein and what 
information and evidence must be submitted by her, namely, 
any additional evidence and argument concerning the claimed 
conditions and enough information for the RO to request 
records from the sources identified by the veteran.  These 
letters also expressly advised the veteran of the need to 
submit any evidence in her possession pertaining to her 
higher initial rating claims; they also informed her what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice concerning a 
service connection claim must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The March 2006 letter provided such notice.

The February 2004 letter was sent to the veteran prior to the 
April 2004 rating decision.  The VCAA notice with respect to 
the elements addressed in this letter was therefore timely.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Notice 
in accordance with Dingess was sent to the veteran after the 
initial adjudication.  Nevertheless, the Board finds this 
error nonprejudicial to the veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
notice provided in the March 2006 letter fully complied with 
the requirements of 38 U.S.C. § 5103(a), 38 C.F.R. § 
3.159(b), and Dingess, supra, and after the notice was 
provided the case was readjudicated and a June 2007 
supplemental statement of the case was provided to the 
veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 
Vet. App. 537 (2006) (a (supplemental) statement of the case 
that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).

The Board notes that the Court has issued a decision in 
Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. Jan. 
30, 2008), regarding the notice required for an increased 
compensation claim.  In Vazquez-Flores, the Court 
distinguished claims for increased compensation of an already 
service-connected disability from those regarding the 
initial-disability-rating element of a service connection 
claim.  In addition, the Court has previously held that, when 
the rating decision that is the basis of the appeal was for 
service connection for a disability, once a decision awarding 
service connection, a disability rating, and an effective 
date has been made, § 5103(a) notice has served its purpose, 
and its application is no longer required because the claim 
has already been substantiated.  See Dingess, 19 Vet. App. at 
490-91, aff'd by Hartman v. Nicholson, 483 F.3d 1311 (2007).  
As such, in the instant case, a discussion of whether 
sufficient notice has been provided for an increased 
compensation claim as discussed in Vazquez-Flores is not 
necessary.

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2007).  In this regard, 
the veteran's service medical records are associated with the 
claims folder.  The veteran has not identified any additional 
relevant, outstanding records that need to be obtained before 
deciding her claim.  Finally, the veteran was afforded a VA 
examination for the specific purpose of rating the current 
level of severity of her disabilities on appeal.  Although 
the veteran implied through her testimony that this 
examination was inadequate (brief with little physical 
examination), the Board has reviewed the June 2007 VA 
examination report and finds that it fully discusses 
symptomatology pertinent to the applicable rating criteria.  
As such, the Board finds that the June 2007 VA examination 
was adequate for rating purposes.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence [s]he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

As an initial matter, the Board observes that the veteran's 
separate evaluations for residuals of a left and right 
bunionectomy are rated under the same diagnostic code.  
Moreover, as discussed below, the symptomatology for both 
disabilities has been identical throughout this appeal.  For 
these reasons, the Board will discuss entitlement to higher 
initial disability ratings for these disabilities together.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disabilities.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects her ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2007).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  

The Board has considered whether staged ratings are 
appropriate in the present case.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  See also Hart v. Mansfield, No. 
05-2424, (U.S. Vet. App. Nov. 19, 2007).  For reasons 
discussed in more detail below, the Board finds that there is 
no competent evidence that the veteran's service-connected 
residuals of a left and right bunionectomy increased in 
severity during this appeal sufficient to warrant a higher 
evaluation; therefore, a staged rating is unnecessary.

The veteran's service-connected residuals of a right and left 
bunionectomy have both been rated as 10 percent disabling 
under the provision of 38 C.F.R. § 4.71a Diagnostic Code 5280 
(2007).  Diagnostic Code 5280 provides for a 10 percent 
rating for unilateral hallux valgus that is severe, if 
equivalent to amputation of great toe; or, operated with 
resection of metatarsal head.  Id.  

The Board observes that the veteran is already in receipt of 
the maximum disability rating for each foot under Diagnostic 
Code 5280.  However, in rating this appeal, the RO considered 
other applicable diagnostic codes, namely, Diagnostic Codes 
5283 and 5284, and provided the veteran with the appropriate 
citation and content for these diagnostic codes in the June 
2007 supplemental statement of the case.  The Board will 
therefore consider whether she is entitled to a higher 
initial disability rating under either of these diagnostic 
codes as well.

First, the Board considered whether a higher initial 
disability rating was warranted under Diagnostic Code 5283, 
which is applicable to disabilities manifested by malunion or 
nonunion of the tarsal or metatarsal bones.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5283 (2007).  However, as noted by 
the June 2007 VA examiner, there is no evidence of any 
malunion or nonunion of these bones in either foot.  See also 
Radiologic Examination Report dated February 19, 2003.  
Hence, Diagnostic Code 5283 is not for application.  

According to Diagnostic Code 5284, a 10 percent disability 
rating is assigned for moderate foot injury, a 20 percent 
disability rating is assigned for moderately severe foot 
injury, and a 30 percent disability rating is assigned for 
severe foot injury.  38 C.F.R. § 4.71a, Diagnostic Code 5284 
(2007).  If actual loss of use of the foot is shown by the 
competent evidence of record, a 40 percent disability rating 
should be awarded.  Id. at Note. 

Throughout this appeal, the veteran has complained of 
bilateral foot pain which increases with activity, as well as 
with prolonged standing or walking.  Most recently, she 
testified before the undersigned that she experiences 
intermittent shooting pains in her toes with occasional 
throbbing.  She also stated that she can walk about three 
miles before she has to stop due to pain and that she can no 
longer wear high heels due to the pain.  Objective 
examinations of the veteran's feet during this appeal reflect 
symptomatology including tenderness to palpation of the 
bilateral first metatarsal joints and full range of motion in 
the joints.  See Service Separation Examination Report dated 
June 4, 2003; see also VA Examination Report dated June 2007.  
There is an absence of objective evidence of swelling/edema, 
instability, painful motion, and weakness.  Id.  The June 
2007 VA examiner indicated that the veteran suffered from 
decreased mobility, fatigue and weakness, and pain due to her 
service-connected disabilities with mild effects on some of 
her activities of daily living.  The examiner also noted that 
there had been a 'mild' increase in the severity of the 
veteran's disability in light of her complaints of increased 
frequency of pain and swelling.  

With consideration of the above, the Board concludes that 
even when the provisions of 38 C.F.R. §§ 4.40 and 4.45 as 
well as DeLuca v. Brown, 8 Vet. App. 202 (1995) are 
considered, the competent evidence does not show that the 
veteran has met the criteria for a higher rating under 
Diagnostic Code 5284 as her disability picture is more 
characteristic of moderate right and left foot disabilities, 
rather than moderately severe.  The Board acknowledges the 
veteran's increased complaints of pain and discomfort; 
however, it finds that evidence of pain on use and other 
symptoms, in conjunction with the minimal objective physical 
findings, is insufficient to establish a moderately severe 
disability.  Moreover, the veteran has not presented any 
evidence that her residuals of a left and right bunionectomy 
require assistive devices, such as physician-prescribed 
orthotics, and she testified that she is still able to walk 
three miles before stopping due to pain.  Finally, she 
testified that she has not lost any time from work due to her 
service-connected residuals.  Such evidence weighs heavily 
against increasing her disability ratings above 10 percent, 
especially when considering that the purpose of the rating 
schedule is to compensate for decreases in earning capacity 
due to service-connected disabilities.  See 38 C.F.R. § 4.1 
(2007).  Certainly, there is evidence of some functional loss 
due to pain, fatigue, and weakness, as contemplated by 
DeLuca; however, the Board concludes that such loss is more 
consistent with the currently assigned 10 percent disability 
ratings.  

In sum, the Board concludes that the veteran is entitled to 
initial ratings of 10 percent, and no higher, for residuals 
of a right and left bunionectomy under the Rating Schedule.  
Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis upon which to assign a 
higher evaluation for either of the veteran's service-
connected disabilities.  The Board has also considered the 
applicability of the benefit of the doubt doctrine.  However, 
as a preponderance of the evidence is against the veteran's 
claims for initial ratings in excess of 10 percent the 
benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to an increased initial disability rating for 
residuals of a left bunionectomy, currently evaluated as 10 
percent disabling, is denied.

Entitlement to an increased initial disability rating for 
residuals of a right bunionectomy, currently evaluated as 10 
percent disabling, is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


